DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 03/30/2021.
In the application claims 1-7, 9-13, 15-18 are pending. 
Applicant’s arguments with respect to claim 1-7, 9-13, 15-18 were fully considered; the arguments are persuasive. 
Additional prior art prior art discovered: 
U.S. Pat. No. 7,069,347 to Kolokowsky issued Jun. 27, 2006 entitled, "Device and method for adapting speed of a USB device based on available power" discloses a device and method for adapting an operating speed of a USB peripheral device coupled with a host. In one example, the peripheral device is initially operated at a first operating speed associated with a first power consumption level, and it is determined whether the host will support the peripheral device operating at a second, higher power consumption level. If so, the peripheral device is reconfigured to operate at a second operating speed associated with the second power consumption level. In another example, the peripheral device may be initially operated at an operating speed of approximately 12 Mbps (i.e., full speed USB) so that the peripheral device draws no more than approximately 100 mA of current. The peripheral device may report a high power descriptor set including a 100 to 500 mA descriptor, and if the host selects the descriptor set, then the peripheral device is can reconfigure itself to operate with an 
US 2009/0100275 A1, Previously cited Chang teaches, “the adjustable port power controller 320 comprises a first module adapted to detect an amount of current drawn by a first set of ports 112 of the (host) controller 310, and a second module adapted to distribute remaining current to a second set of ports 112 of the controller 310 according to one or more "rules". For example, as previously described, one port of a two-port device can supply a higher power level (e.g., 1100 mA), and the other port a lower level (e.g., 500 mA), such that when an 1100 mA device is plugged into one of the ports, this action is sensed by the first module, the other port is automatically restricted to the lower level by the second module. With the exemplary 2200 mA power supply previously described that has a peak efficiency at about 1600 mA output, this rule would help maintain the power supply in its peak efficiency range.” See ¶ 0088.

Allowable Subject Matter
Claims 1-7, 9-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Gille-Glover-Cespedes and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 1-7, 9-13, 15-18 shall be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/OMER S KHAN/           Primary Examiner, Art Unit 2683